DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 05/05/2021.
Claims 1-14 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-14 are allowed.  















Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 06/19/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes converting data into vocalized speech.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 05/05/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PHYS.ORG. World-Class In-Car Speech Recognition System for Navigation in 2005 Honda Cars. (SEPTEMBER 2, 2004).  Retrieved online 02/14/2021.  
https://phys.org/news/2004-09-world-class-in-car-speech-recognition-honda.html
“IBM®, the world leader in information technology innovation, today announced that it has jointly developed with Honda Motor Company a unique, hands-free and natural-sounding in-vehicle speech-recognition system - the industry's leading-edge navigation application. Honda will offer the system as standard equipment on the 2005 Acura RL and as options on both the 2005 Acura MDX and 2005 Honda Odyssey in the United States and Canada beginning this month.”

Ivan Habernal. Text, Speech, and Dialogue. (September 2013).  Retrieved online 06/05/2021.
https://link.springer.com/content/pdf/10.1007%2F978-3-642-40585-3.pdf

GABRIE L S KANTZE. Error Handling in Spoken Dialogue Systems: Managing Uncertainty, Grounding and Miscommunication. (2007). Retrieved online 06/05/2021. 
https://www.speech.kth.se/prod/publications/files/3101.pdf

PAN CHENGJUN. Chat information prompt method. (CN 105791100 A)

TSUJI HISASHI et al. SERVICE MONITORING SYSTEM AND SERVICE MONITORING METHOD. (WO 2016/051693 A1) 





UCHIDA et al. (JP 2003/106842 A). “To clearly grasp the state in which a specific traveling member approaches to a using side traveling member. The traveling member approach warning system comprises a bus side terminal 12 and an electric railcar side terminal 13 having a GPS receiver 17 or the like which can detect a self-position (a bus, an electric railcar), a data managing server 11 for capturing these position data and storing information including these position data in a specific traveling member database 27, a navigation on-board unit 14 having a GPS receiver 30 which can detect the own position (navigation on-board unit-mounting vehicle), and a voice synthesizer 36 which can output warning and a speaker 37.  The data managing server retrieves information regarding the bus, the railcar from the specific traveling member database based on the position data of the mounting vehicle of the navigation on-board unit.  The mounting vehicle of the navigation on-board unit outputs the warning to the speaker or the like of the navigation on-board unit when the bus, the railcar judges to satisfy warning conditions.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)